FILED
                              NOT FOR PUBLICATION                           NOV 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JINGRU LIU,                                      No. 13-71627

               Petitioner,                       Agency No. A099-887-401

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Jingru Liu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum and withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Liu’s testimony and the record regarding the

dates of his employment and the omission of a six month hospitalization from his

declaration. See id. at 1048 (adverse credibility determination was reasonable

under the “totality of circumstances”); see also Zamanov v. Holder, 649 F.3d 969,

973-74 (9th Cir. 2011) (upholding adverse credibility finding based on

inconsistencies and omission). The agency reasonably rejected Liu’s explanations.

See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007); see also Don v.

Gonzales, 476 F.3d 738, 744 (9th Cir. 2007) (IJ “did not abuse his discretion by

failing to interpret the evidence in the manner advocated by [the petitioner]”). In

the absence of credible testimony, we deny the petition as to Liu’s asylum and

withholding of removal claims. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                    13-71627